Citation Nr: 0639255	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on August 21, 2006, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
and the undersigned Acting Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who 
is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  August 1991 and October 1991 rating decisions denied 
service connection for a diabetes mellitus.

2. The evidence received since the August 1991 and October 
1991 rating decisions, by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for diabetes mellitus.

3.  Diabetes mellitus was not manifested during service or 
one year thereafter and has not been shown to be causally or 
etiologically related to his military service, including due 
to herbicide exposure.

4.  The veteran has not been shown to currently have 
bilateral upper extremity peripheral neuropathy that is 
causally or etiologically related to service, including 
herbicide exposure, or to a service-connected disorder.

5.  The veteran has not been shown to currently have 
bilateral lower extremity peripheral neuropathy that is 
causally or etiologically related to service, including 
herbicide exposure, or to a service-connected disorder.

6.  The veteran has not been shown to currently have diabetic 
retinopathy that is causally or etiologically related to 
service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The August 1991 and October 1991 rating decisions, which 
denied entitlement to service connection for diabetes 
mellitus, are final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the August 1991 and 
October 1991 rating decisions is new and material, and the 
claim for service connection for diabetes mellitus is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Diabetes mellitus was not incurred in active service and 
is not due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006). 

4.  Bilateral upper extremity peripheral neuropathy was not 
incurred in active service, is not due to Agent Orange 
exposure in service, and is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006). 

5.  Bilateral lower extremity peripheral neuropathy was not 
incurred in active service, is not due to Agent Orange 
exposure in service, and is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006). 

6.  Diabetic retinopathy was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for diabetes mellitus, the Board notes that the RO 
had a duty to notify the veteran of what information or 
evidence was needed in order reopen his claim.  The law 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for diabetes mellitus, and therefore, regardless 
of whether the notice requirements have been met in 
connection with the veteran's application to reopen his claim 
for service connection, no harm or prejudice to the appellant 
has resulted.  Therefore, the Board concludes that the 
provisions of the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran in connection with his application 
to reopen his claim was at worst harmless error in that it 
did not affect the essential fairness of the adjudication. 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claims for 
service connection, the RO did provide the appellant with 
notice in August 2003 and March 2004, prior to the initial 
decision on the claims in March 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the August 203 and March 2004 letters about the information 
and evidence that is necessary to substantiate his claims for 
service connection.  Specifically, the letters stated that 
the evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The August 2003 and March 2004 letters 
also explained that a relationship between a current 
disability and military service may be presumed for veterans 
who served in Vietnam and have certain diseases.  
Additionally, the January 2005 statement of the case (SOC) 
and the January 2006 and March 2006 supplemental statements 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2003 and March 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003 and March 2004 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The August 2003 and March 2004 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the August 2003 and March 2004 letters 
informed the veteran that it was his still his responsibility 
to support his claims with appropriate evidence and to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that a letter was sent to the 
veteran in March 2006 informing him that the United States 
Court of Appeals for Veterans Claims (Court) had issued a 
decision in the case of Dingess/Hartman v. Nicholson.  It was 
noted that the decision had created additional notice 
requirements and that the letter was being sent to him to 
comply with that decision.  In particular, the veteran was 
informed that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The March 2006 letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded VA 
examinations in September 2003, January 2004, and December 
2004, and he was provided the opportunity to testify at an 
August 2006 hearing before the Board.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.


I.  Diabetes Mellitus

The Board observes that the veteran's claim for service 
connection for diabetes mellitus ws previously considered and 
denied by the RO in a rating decision dated in August 1991.  
An October 1991 rating decision subsequently affirmed that 
denial.  The veteran was notified of those decisions and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final. See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In June 2003, the veteran essentially requested that his 
claim for service connection for diabetes mellitus be 
reopened.  The rating decision now on appeal appears to have 
reopened the veteran's claim for service connection for 
diabetes mellitus and adjudicated this claim on a de novo 
basis.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the appellant's 
claim is ultimately correct.  Nevertheless, the requirement 
of submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions. See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for diabetes mellitus.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, the August 1991 and October 1991 rating 
decisions denied the veteran's claim for service connection 
for diabetes mellitus.  In those decisions, the RO observed 
that there was no evidence of the condition in service or 
within one year thereafter.  The RO also noted that the 
veteran was first diagnosed with diabetes in 1975.  As such, 
the RO determined that service connection was not warranted 
for diabetes mellitus.

The evidence associated with the claims file subsequent to 
the August 1991 and October 1991 rating decisions includes 
private medical records, VA medical records, VA examination 
reports, and hearing testimony as well as the veteran's own 
assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1991 and 
October 1991 rating decisions and finds that the private 
medical records, VA medical records, examination reports, and 
the hearing testimony are new, in that they were not 
previously of record.  The Board also finds the December 2004 
examination to be material in that it relates to 
unestablished facts necessary to substantiate the appellant's 
claim.  In this regard, a September 2003 examination report 
includes a diagnosis of diabetes mellitus type II, which as 
noted above is presumed to be service-connected if a veteran 
was exposed to herbicides.  Therefore, the Board finds that 
new and material evidence has been presented to reopen the 
appellant's previously denied claim for service connection 
for diabetes mellitus.

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision.  As discussed above, VA has already met all 
obligations to the veteran under the Veterans Claims 
Assistance Act.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of diabetes 
mellitus.  In fact, the veteran's May 1970 separation 
examination found his endocrine system to be normal, and he 
did not seek treatment for diabetes mellitus for many years 
following his separation from service.  He even submitted a 
statement in February 2006 in which he indicated that he was 
not diagnosed with diabetes until sometime around 1974.  
Therefore, the Board finds that diabetes mellitus did not 
manifest during his period of service or within one year 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
diabetes mellitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
diabetes mellitus is itself evidence which tends to show that 
diabetes mellitus did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of diabetes mellitus to the veteran's 
military service.  As noted above, the record shows that 
there were no complaints, treatment, or diagnosis of diabetes 
mellitus for many years following the veteran's separation 
from service.  Moreover, the veteran has not contended that 
his diabetes mellitus is directly related to his military 
service, as he has instead claimed that the disorder is due 
to herbicide exposure.  Therefore, the Board finds that 
diabetes mellitus did not manifest during service or within 
one year of separation from service and has not been shown to 
be causally or etiologically to an event, disease, or injury 
in service.

As to the veteran's claim that his current diabetes mellitus 
is due to exposure to Agent Orange, the Board does 
acknowledge that he served in the Republic of Vietnam during 
the Vietnam era, and as such, he is presumed to have been 
exposed during such service to certain herbicide agents, 
including Agent Orange.  As noted above, the veteran was 
diagnosed with type II diabetes mellitus in September 2003.  
A review of this examination report, however, reveals that 
this diagnosis was based on a history provided by the veteran 
and not from, among other things, a review of the claims 
folder (which was apparently not available for review by the 
examiner).

On the other hand, the Board finds it significant that a 
December 2004 VA examiner - who reviewed the claims folder - 
stated that the veteran does not have Type II diabetes 
mellitus.  Instead, the examiner commented that the veteran 
had insulin dependent diabetes secondary to pancreatitis.  He 
concluded that the veteran's insulin-dependent diabetes has 
nothing whatsoever to do with his Vietnam service and 
exposure to Agent Orange.  The Board assigns more weight and 
validity to the findings made by the VA examiner in December 
2004 than those made in September 2003, which were chiefly 
based on the history provided by the veteran.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  See also See Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(essentially provide that opinions which appear to have been 
based entirely on the history provided by the veteran, and 
not supported by the objective evidence of record, carry 
little probative weight.)  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.  


II.  Peripheral Neuropathy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
upper and lower extremity peripheral neuropathy.  The Board 
does observe that the veteran served in the Republic of 
Vietnam during the Vietnam era, and as such, he is presumed 
to have been exposed during such service to certain herbicide 
agents, including Agent Orange.  Although acute and subacute 
peripheral neuropathy are among the diseases specifically 
listed at 38 C.F.R. § 3.309(e), the Board also notes that the 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of peripheral neuropathy, and the medical 
evidence of record shows that he did not seek treatment and 
was not diagnosed for many years following his separation 
from service.  Therefore, the Board finds that peripheral 
neuropathy did not appear within weeks or months of the 
veteran's exposure to Agent Orange and did not manifest 
during his period of service or for many years thereafter. 

In addition to the lack of medical evidence establishing that 
the veteran had peripheral neuropathy in service or within 
close proximity thereto, the medical evidence of record does 
not show the veteran's current peripheral neuropathy to be 
related to his military service.  The record shows that there 
were no complaints, treatment, or diagnosis of peripheral 
neuropathy for many years following the veteran's separation 
from service, and there was no disease or event in service to 
which his current peripheral neuropathy could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
As such, the evidence of record does not show that the 
veteran has bilateral upper and lower extremity peripheral 
neuropathy that is causally or etiologically related to his 
military service.

The Board does observe the veteran's assertion that he 
currently has bilateral upper and lower extremity peripheral 
neuropathy that is secondary to his diabetes mellitus.  
Although the medical evidence of record does indicate that he 
has diabetes mellitus, the fact remains that service 
connection has not been established for that disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy.


III.  Diabetic Retinopathy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetic 
retinopathy.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
diabetic retinopathy, and he did not seek treatment for many 
years following his separation from service.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for diabetes mellitus, it 
weighs against the existence of a link between the veteran's 
diabetic retinopathy and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 
Therefore, the Board finds that diabetic retinopathy did not 
manifest during his period of service or for many years 
thereafter.

In addition to the lack of evidence showing that diabetic 
retinopathy manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of diabetic retinopathy to the 
veteran's military service.  The only evidence contained in 
the claims file showing otherwise is the veteran's assertions 
that he currently has diabetic retinopathy related to 
service, which he first raised when he filed his claim in 
June 2003.  As discussed above, the veteran did have not any 
complaints, treatment, or diagnosis of diabetic retinopathy 
for many years following his separation from service, and 
there was no disease or event in service to which his current 
diabetic retinopathy could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  As such, the Board concludes 
that diabetic retinopathy did not manifest during service and 
has not been shown to be causally or etiologically to an 
event, disease, or injury in service.  Moreover, even if the 
veteran's diabetic retinopathy is secondary to his diabetes 
mellitus, the fact remains that service connection has not 
been established for the latter disorder.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for diabetic 
retinopathy.


IV.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus, bilateral upper extremity 
peripheral neuropathy, bilateral lower extremity peripheral 
neuropathy, and diabetic retinopathy is not warranted.  
Although the veteran contends that he currently has such 
disorders related to his military service, the veteran is not 
a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for bilateral upper extremity peripheral 
neuropathy is denied.

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.

Service connection for diabetic retinopathy is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


